DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-15, 17 and 19-22 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 10, line 5, and claim 22, line 5, the examiner suggests --upper tool surface-- to use consistent claim terminology and thereby improve the readability of the claims.
	Regarding claim 10, line 15, the examiner suggests --first vacuum bagging film-- to use consistent claim terminology and thereby improve the readability of the claims. A similar problem is found in claim 22, line 15 and also in claim 22, line 16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations not being interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitations are:
i.	Claims 10 and 22, “resin supply”, which has not been interpreted under 35 USC 112(f) because a resin supply would have been understood by the person of ordinary skill in the art as a name for a broad class of structures which provide a supply of resin material. For this reason, as used here in light of the disclosure, “supply” is not a generic placeholder. Moreover, this terminology does not recite a function in combination with a generic placeholder, and thus is not interpreted under 35 USC 112(f) for this reason as well.
ii.	Claims 10 and 21-22, “vacuum source”, which has not been interpreted under 35 USC 112(f) in view of the structural modifier “vacuum”, which would have been understood by the person of ordinary skill in the art as a name for a broad class of structures which provide a vacuum.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15, 17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, lines 14-15, while “the portion of the first bagging film located over the composite preform” could be interpreted to have implicit antecedent basis from the limitation at lines 4-5, the examiner suggests --a portion-- instead of “the portion” because this terminology is not explicitly recited, and thus it might not have clear antecedent basis. A similar problem is found in claim 22.
	Regarding claim 17, parent claim 10 recites a single wall extending about an entire periphery of the roof. There is no antecedent basis for plural “said walls”.
	Regarding claim 22, given that the claim defines the thickness to flare outwardly, the claim indicates the wall is changing in thickness and thus it is unclear which thickness is being referenced by “the thickness of the wall” in lines 17-18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 17, parent claim 10 recites a single wall extending about an entire periphery of the roof. Claim 17 improperly removes this limitation by replacing the single wall with a pair of walls.
	Regarding claim 19, as in claim 17, it is improper to remove the single wall limitation of claim 10 by referencing plural walls.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Kawasetsu (JP 2004-130723 A, referencing attached machine translation).
	Regarding claim 10, Kawasetsu teaches a resin infusion system for resin infusing a composite preform including a region (Abstract; Figure 5), said system comprising a tool 2 having an upper tool surface supporting said composite preform 7; a first vacuum bagging film 1 covering said composite preform to define a sealed first chamber 3 between said first vacuum bagging film and said tool surface; a second vacuum bagging film 8 covering said first vacuum bagging film to define a sealed second chamber 10 between said first and second vacuum bagging films, an exterior of said second vacuum bagging film being exposed to exterior pressure (Figure 5); a bridge structure located in said second chamber, said bridge structure including a roof spanning said region of said composite preform, and a single wall extending about an entire periphery of said roof, said wall defining an edge of said bridge structure disposed on said first vacuum bagging film and said edge supported by a portion of said composite preform outside of said region, said bridge structure having an underside defining a recess forming a cavity above said first vacuum bagging film, said cavity enclosed by the roof, the single wall, and the portion of the first bagging film located over the composite preform (Figure 5; page 5, lines 16-17; a single recess covering the entire surface satisfies this limitation as seen in the Figure 5 cross section, the single recess forming the claimed peripheral wall); a resin injection hose 5 communicating with said first chamber on an upstream side of said composite preform (Figure 1), a resin supply which provides resin to this hose being implicit; a vacuum hose 4 and pump, which satisfies the claimed vacuum source, communicating with said first chamber on a downstream side of said composite preform (Figure 1; page 3, line 16); and a vacuum hose 12 and pump, which satisfies the claimed vacuum source, communicating with said second chamber, including with said cavity (Figure 1; page 3, line 40).
	Regarding claim 11, the claims are drawn to an apparatus. This limitation is drawn to the material worked upon and does not appear to require any structure beyond that described above in Kawasetsu. See MPEP 2115. Additionally, this feature appears to be shown in Figure 5 of Kawasetsu.
	Regarding claim 17, this limitation is clearly illustrated in Figure 5 of Kawasetsu.
	Regarding claim 19, each wall of Kawasetsu, as seen in Figure 5 flares outwardly from towards the edge relative to a central portion of the bridge structure, and each wall clearly defines the claimed foot. Accordingly, Kawasetsu satisfies this rather broad language.
	Regarding claim 20, each wall of Kawasetsu, as seen in Figure 5, narrows in thickness from an upper portion toward a lower portion at the edge, thus satisfying this rather broad language of a taper to the edge.
	Regarding claim 21, the claims are drawn to an apparatus. This limitation is drawn to a functional capability of the vacuum sources. The vacuum pumps of Kawasetsu are considered to be capable of generating any desired vacuum within their operational range, and they clearly allow for overlapping vacuum ranges since each may be adjusted to provide a lower pressure than the other (page 4, lines 16-32). Accordingly, the vacuum pumps are considered to satisfy this functional limitation. See MPEP 2114.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu as applied to claims 10-11, 17 and 19-21 above, and further in view of Yamada (JP 2005-047131 A, referencing attached machine translation).
	Regarding claim 10, in the 35 USC 102(a)(1) rejection above, the examiner took the position that the resin supply is implicit. To the extent that the resin supply is not implicit, it is known in related art to provide a resin supply, such as a resin tank, to supply resin in a vacuum assisted resin impregnation device. See Yamada (paragraph 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Kawasetsu because one of ordinary skill in the art would have been motivated to provide a known suitable structure for supplying the required resin, as evidenced by Yamada.
	Claims 11, 17 and 19-21 are satisfied for the reasons provided above.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu as applied to claims 10-11, 17 and 19-21 above, and further in view of Walsh (US 6586054), and optionally further in view of Yamada.
	Yamada is optionally applied as in the rejection of claims 10-11, 17 and 19-21 above.
	Regarding claim 12-14, Kawasetsu suggests the bridge structure may be made of aluminum (page 6, lines 11 and 18), but is not limited to a specific material. In a similar apparatus, Walsh suggests polypropylene or other plastic as an alternative to metal for a bridge structure (column 8, lines 22-28). Polypropylene is a thermoplastic with a melting temperature of about 160°C, thus satisfying these material and functional limitations. It is noted that the claimed apparatus is not positively limited to steps of the bridge structure failing by melting at or below a cure temperature, but rather is only limited to structure implied by these functional limitations. See MPEP 2114. No more than a polypropylene bridge structure is required to satisfy these functional limitations because polypropylene is capable of being melted and thereby structurally failing at a temperature in the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bridge structure of Kawasetsu from polypropylene, thus satisfying these limitations, because one of ordinary skill in the art would have been motivated to use a known suitable alternative material, as suggested by the above noted teachings of Walsh.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu in view of Walsh, and optionally further in view of Yamada, as applied to claims 12-14 above, and further in view of Mahfet (US 6406081).
	Regarding claims 12-15, as noted above, Walsh suggests other plastics as an alternative to metal and polypropylene for the bridge structure. High density polyethylene (HDPE) is generally known as an alternative engineering thermoplastic for polypropylene where strength or rigidity is required. See Mahfet (column 4, line 61 to column 5, line 35). HDPE is a thermoplastic with a melting point of about 125°C. In view of Mahfet, it is considered well within the level of ordinary skill in the art to substitute one engineering plastic for another in applications requiring a desired strength or rigidity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bridge structure of Kawasetsu from HDPE, thus satisfying these limitations for the reasons detailed above, because one of ordinary skill in the art would have been motivated to substitute one known engineering plastic for another in applications requiring a desired strength or rigidity, as evidenced by Mahfet.

Allowable Subject Matter
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 22, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of the cavity being enclosed by the roof, the at least one wall, and a portion of the first vacuum bagging film located over the composite preform, the at least one wall oriented at a non-perpendicular angle to the first vacuum bagging film and having a thickness that flares outwardly towards the edge to define a foot having a width that is greater than a thickness of the wall.

Response to Arguments
The arguments filed 13 December 2021 were persuasive with regard to the newly amended claims. However, new grounds of rejection have been provided using Kawasetsu as an anticipatory or primary reference. Some of the above new grounds of rejection were not necessitated by the amendment. Accordingly, this action is non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745